DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-23, 24-31, 41-46, 47-50 and 51-54 are Allowable
Claims 7,8,10-15   is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
 	Claims 1-2 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al.US20160337107A1 in view of Li el US 20160105863A1S 20160105863

Regarding claim 1 , Tabet et al. US 2016/0337107 A1discloses  a method for wireless communication, comprising: 
receiving an indication that a transmission time interval (TTI) for an uplink transmission is full-duplex( fig.5, step 504 and [0090] discuss  the UE receives from The network entity a first indication. The first indication indicates that the UE operate according to a first mode of operation where the first mode of operation may be the full duplex mode of operation ;[0096] discloses The network entity is base station ;[ 0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Full duplex FDD (FD-FDD) operation allows for concurrent transmit and receive in one sub-frame.  
transmitting the uplink transmission [0004] the UE can transmit data to the base station on the physical uplink shared channel (PUSCH).
Tabet does not discloses  determining, for the uplink transmission, a transmission time based at least in part on the TTI being full-duplex and an arrival time for a downlink transmission of the TTI; and transmitting the uplink transmission based at least in part on the 
Li el US 20160105863A1 discloses determining, for the uplink transmission, a transmission time based at least in part on the TTI being full-duplex and an arrival time for a downlink transmission of the TTI;[0056] discloses the UE receives a downlink signal from base station.  UE estimate a time of arrival of the received downlink signal.  UE determines a transmit symbol time (i.e. a transmission time) for the uplink signal to base station based on the estimated time of arrival of the received downlink signal. 				transmitting the uplink transmission based at least in part on the transmission time.[0056] discloses Using the transmit symbol time (i.e. a transmission time) , the UE transmits  the  uplink signal to base station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabet to incorporate determining, for the uplink transmission, a transmission time based at least in part on the TTI being full-duplex and an arrival time for a downlink transmission of the TTI; and transmitting the uplink transmission based at least in part on the transmission time, as taught by Li in order to determine a transmit symbol time  for the uplink signal to base station based on the estimated time of arrival of the received downlink signal (Li [0056]).

Regarding claim 2, the combination of Tabet and Li discloses all the features with the claim 1.
Tabet further disclose receiving an indication of a first uplink timing for half-duplex TTIs (fig. 5, step At 508 [0091] discloses the UE receives the second. The second indication may indicate that the UE operate according to a second mode,[0092]  the second mode is the half duplex mode of operation , [ 0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Half duplex FDD (HD-FDD) does not allow for concurrent transmit and receive in one sub-frame (i.e. first uplink timing)),and 
receiving an indication of ….a second uplink timing for full-duplex TTIs, ( fig.5, step 504 and [0090] discuss  the UE receives from The network entity a first indication. The first indication indicates that the UE operate according to a first mode of operation where the first mode of operation may be the full duplex mode of operation ;[0096] discloses The network entity is base station ;[ 0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Full duplex FDD (FD-FDD) operation allows for concurrent transmit and receive in one sub-frame (i.e. a second uplink timing),
wherein the transmission time is based at least in part on the second uplink timing (fig.5, step 506 and [0090] discuss the UE  operates according to the first mode of operation based on the first indication. the first mode of operation may be the full duplex mode, [0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Full duplex FDD (FD-FDD) operation allows for concurrent transmit and receive in one sub-frame (i.e. the second uplink timing).  

Regarding claim 36, Tabet et al. US 2016/0337107 A1discloses   An apparatus for wireless communication ( see fig. 3, and [0063] UE 106), comprising: 
a processor ( see fig. 3, and [0063] processor(s) 302);					memory ( see fig. 3, and [0063] memory 306  ) in electronic communication with the processor; and instructions stored in the memory and executable by the processor ([0060] discloses The UE device 106 may include a processor that is configured to execute program instructions stored in memory )to cause the apparatus to: 						receive an indication that a transmission time interval (TTI) for an uplink transmission is full-duplex( fig.5, step 504 and [0090] discuss  the UE receives from The network entity a first indication. The first indication indicates that the UE operate according to a first mode of operation where the first mode of operation may be the full duplex mode of operation ;[0096] discloses The network entity is base station ;[ 0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Full duplex FDD (FD-FDD) operation allows for concurrent transmit and receive in one sub-frame.  
transmit the uplink transmission [0004] the UE can transmit data to the base station on the physical uplink shared channel (PUSCH).
Tabet does not discloses  determine, for the uplink transmission, a transmission time based at least in part on the TTI being full-duplex and an arrival time for a downlink transmission of the TTI; and transmit the uplink transmission based at least in part on the transmission time.
Li el US 20160105863A1 discloses determine, for the uplink transmission, a transmission time based at least in part on the TTI being full-duplex and an arrival time for a downlink transmission of the TTI;[0056] discloses the UE receives a downlink signal from base station.  UE estimate a time of arrival of the received downlink signal.  UE determines a transmit symbol time (i.e. a transmission time) for the uplink signal to base station based on the estimated time of arrival of the received downlink signal. 				transmit the uplink transmission based at least in part on the transmission time.[0056] discloses Using the transmit symbol time (i.e. a transmission time) , the UE transmits  the  uplink signal to base station. 
at least in part on the TTI being full-duplex and an arrival time for a downlink transmission of the TTI; and transmit the uplink transmission based at least in part on the transmission time, as taught by Li in order to determine a transmit symbol time  for the uplink signal to base station based on the estimated time of arrival of the received downlink signal (Li [0056]).



Regarding claim 37, the combination of Tabet and Li discloses all the features with the claim 36.
Tabet further disclose receive an indication of a first uplink timing for half-duplex TTIs ( fig. 5,step At 508 [0091] discloses  the UE receives the second. The second indication may indicate that the UE operate according to a second mode,[0092]  the second mode is the half duplex mode of operation , [ 0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Half duplex FDD (HD-FDD) does not allow for concurrent transmit and receive in one sub-frame (i.e. first uplink timing)),and 
receive an indication of ….a second uplink timing for full-duplex TTIs, ( fig.5, step 504 and [0090] discuss  the UE receives from The network entity a first indication. The first indication indicates that the UE operate according to a first mode of operation where the first mode of operation may be the full duplex mode of operation ;[0096] discloses The network entity is base station ;[ 0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Full duplex FDD (FD-FDD) operation allows for concurrent transmit and receive in one sub-frame (i.e. a second uplink timing),
(fig.5, step 506 and [0090] discuss the UE  operates according to the first mode of operation based on the first indication. the first mode of operation may be the full duplex mode, [0085] discloses , a base station scheduled  an uplink (UL)  sub-frame( i.e. a transmission time interval (TTI) ) , wherein Full duplex FDD (FD-FDD) operation allows for concurrent transmit and receive in one sub-frame (i.e. the second uplink timing).  

Claims  3-5 and 38-40  are rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al.US20160337107A1 in view of Li el US 20160105863A1 in view of Luo et al US 2011/0044188 A1 201

Regarding claim 3, the combination of Tabet and Li discloses all the features with the claim 2.
Tabet does not disclose wherein  the first uplink timing is based at least in part on a timing advance (TA) command and 
the second uplink timing is based at least in part on the arrival time for downlink transmissions.
Li el US 20160105863A1 discloses  the second uplink timing is based at least in part on the arrival time for downlink transmissions [0056] discloses the UE receives a downlink signal from base station.  UE estimate a time of arrival of the received downlink signal (i.e. the arrival time for downlink transmissions).  UE determines a transmit symbol time (i.e. the second uplink timing) for the uplink signal to base station based on the estimated time of arrival of the received downlink signal (i.e. the arrival time for downlink transmissions). Using the transmit symbol time (i.e. the second uplink timing), the UE transmits the uplink signal to base station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabet to incorporate the second uplink timing is based at least in part on the arrival time for downlink transmissions, as taught by Li in order to determine a transmit symbol time for the uplink signal to base station based on the estimated time of arrival of the received downlink signal (Li [0056]).
The combination of Tabet and Li does not disclose wherein the first uplink timing is based at least in part on a timing advance (TA) command.
Luo et al US 2011/0044188 A1 discloses wherein the first uplink timing is based at least in part on a timing advance (TA) command [0056] disclose the eNB provides a timing advance (TA) command (i.e.  a timing advance (TA) command) to the user equipment with information as to how the timing of the uplink transmission radio frames (i.e. the first uplink timing) should be adjusted relative to the current timing of the downlink radio frames associated with that user equipment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Tabet and Li to incorporate the second uplink timing is based at least in part on the arrival time for downlink transmissions, as taught by Luo ,in order to provide timing advance (TA) command to the user equipment with information as to how the timing of the uplink transmission radio frames should be adjusted relative to the current timing of the downlink radio frames (Luo [0056]).

Regarding claim 4, the combination of Tabet and Li discloses all the features with the claim 1.
The combination of Tabet and Li does not disclose wherein determining the transmission time comprises: determining the transmission time as equal to the arrival time for the downlink transmission.
Luo et alUS 2011/0044188 A1 discloses wherein determining the transmission time comprises: determining the transmission time as equal to the arrival time for the downlink transmission[0056] discloses the transmission of the uplink radio frame i 304(i.e. the transmission time) must start (NTA+NTA offset)×Ts seconds before the transmission of the downlink radio frame i 302(i.e. the arrival time for the downlink transmission), where Ts is the basic time unit and is equal to 1/(15,000×2,048) . NTA offset is zero and  0≦NTA≦20,512. 
Examiner’s note: To be specific, in a case in which N.sub.TA offset is 0 and N.sub.TA  is 0, thus arrival time of the transmission of the downlink radio frame i 302 is as equal to the transmission of the uplink radio frame i 304 (i.e. the transmission time as equal to the arrival time for the downlink transmission) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Tabet and Li to incorporate wherein determining the transmission time comprises: determining the transmission time as equal to the arrival time for the downlink transmission, as taught by Luo, in order to provide timing advance (TA) command to the user equipment with information as to how the timing of the uplink transmission radio frames should be adjusted relative to the current timing of the downlink radio frames (Luo [0056]).


Regarding claim 5, the combination of Tabet and Li discloses all the features with the claim 1.
The combination of Tabet and Li does not disclose determining the transmission time comprises: receiving an indication of an allowable offset relative to the arrival time for the downlink transmission; and determining the transmission time as within the allowable offset relative to the arrival time for the downlink transmission.
Luo et alUS 2011/0044188 A1 discloses determining the transmission time comprises: receiving an indication of an allowable offset relative to the arrival time for the downlink transmission; and determining the transmission time as within the allowable offset relative to the arrival time for the downlink transmission [0056] disclose the eNB provides a timing advance (TA) command  to the user equipment with information as to how the timing of the uplink transmission radio frames(i.e. transmission time) should be adjusted relative to the current timing of the downlink radio frames (i.e. the arrival time for the downlink transmission) associated with that user equipment, wherein the timing relationships between the uplink and downlink radio frames for a given user equipment of a communication system. As illustrated in FIG. 3, the transmission of the uplink radio frame i 304 must start (NTA+NTA offset)×Ts seconds ( i.e. allowable offset) before the transmission of the downlink radio frame i 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Tabet and Li to incorporate wherein the transmission time comprises: receiving an indication of an allowable offset relative to the arrival time for the downlink transmission; and determining the transmission time as within the Luo, in order to provide timing advance (TA) command to the user equipment with information as to how the timing of the uplink transmission radio frames should be adjusted relative to the current timing of the downlink radio frames (Luo [0056]).

Regarding claim 38, the combination of Tabet and Li discloses all the features with the claim 37.
Tabet does not disclose wherein  the first uplink timing is based at least in part on a timing advance (TA) command and 
the second uplink timing is based at least in part on the arrival time for downlink transmissions.
Li el US 20160105863A1 discloses  the second uplink timing is based at least in part on the arrival time for downlink transmissions [0056] discloses the UE receives a downlink signal from base station.  UE estimate a time of arrival of the received downlink signal (i.e. the arrival time for downlink transmissions).  UE determines a transmit symbol time (i.e. the second uplink timing) for the uplink signal to base station based on the estimated time of arrival of the received downlink signal (i.e. the arrival time for downlink transmissions). Using the transmit symbol time (i.e. a transmission time) , the UE transmits  the  uplink signal to base station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabet to incorporate the second uplink timing is based at least in part on the arrival time for downlink transmissions, as taught by Li in order to determine 
the combination of Tabet and Li does not disclose wherein  the first uplink timing is based at least in part on a timing advance (TA) command.
Luo et al US 2011/0044188 A1 discloses wherein the first uplink timing is based at least in part on a timing advance (TA) command [0056] disclose the eNB provides a timing advance (TA) command (i.e. a timing advance (TA) command) to the user equipment with information as to how the timing of the uplink transmission radio frames(i.e. the first uplink timing) should be adjusted relative to the current timing of the downlink radio frames associated with that user equipment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Tabet and Li to incorporate the second uplink timing is based at least in part on the arrival time for downlink transmissions, as taught by Luo, in order to provide timing advance (TA) command to the user equipment with information as to how the timing of the uplink transmission radio frames should be adjusted relative to the current timing of the downlink radio frames (Luo [0056]).
Regarding claim 39, the combination of Tabet and Li discloses all the features with the claim 36.
The combination of Tabet and Li does not disclose wherein determining the transmission time comprises: determining the transmission time as equal to the arrival time for the downlink transmission.
Luo et al US 2011/0044188 A1 discloses  wherein determining the transmission time comprises: determining the transmission time as equal to the arrival time for the downlink transmission[0056] discloses the transmission of the uplink radio frame i 304(i.e. the transmission time) must start (NTA+NTA offset)×Ts seconds before the transmission of the downlink radio frame i 302(i.e. the arrival time for the downlink transmission), where Ts is the basic time unit and is equal to 1/(15,000×2,048) . NTA offset is zero  and  0≦NTA≦20,512.
 Examiner’s note: To be specific, in a case in which N.sub.TA offset is 0 and N.sub.TA  is 0, thus arrival time of the transmission of the downlink radio frame i 302 is as equal to the transmission of the uplink radio frame i 304 (i.e. the transmission time as equal to the arrival time for the downlink transmission) .



    PNG
    media_image1.png
    594
    697
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Tabet and Li to incorporate wherein determining the transmission time comprises: determining the transmission time as equal to the arrival time for the downlink transmission, as taught by Luo, in order to provide timing advance Luo [0056]).
Regarding claim 40, the combination of Tabet and Li discloses all the features with the claim 36.
the combination of Tabet and Li does not disclose determining the transmission time comprises: receiving an indication of an allowable offset relative to the arrival time for the downlink transmission; and determining the transmission time as within the allowable offset relative to the arrival time for the downlink transmission.
Luo et al US 2011/0044188 A1 discloses determining the transmission time comprises: receiving an indication of an allowable offset relative to the arrival time for the downlink transmission; and determining the transmission time as within the allowable offset relative to the arrival time for the downlink transmission [0056] disclose the eNB provides a timing advance (TA) command  to the user equipment with information as to how the timing of the uplink transmission radio frames(i.e. transmission time) should be adjusted relative to the current timing of the downlink radio frames (i.e. the arrival time for the downlink transmission) associated with that user equipment, wherein the timing relationships between the uplink and downlink radio frames for a given user equipment of a communication system. As illustrated in FIG. 3, the transmission of the uplink radio frame i 304 must start (NTA+NTA offset)×Ts seconds ( i.e. allowable offset) before the transmission of the downlink radio frame i 302).
the combination of Tabet and Li to incorporate wherein the transmission time comprises: receiving an indication of an allowable offset relative to the arrival time for the downlink transmission; and determining the transmission time as within the allowable offset relative to the arrival time for the downlink transmission, as taught by Luo, in order to provide timing advance (TA) command to the user equipment with information as to how the timing of the uplink transmission radio frames should be adjusted relative to the current timing of the downlink radio frames (Luo [0056]).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al.US20160337107A1 in view of Li el US 20160105863A1 in view of Josan et al US 20200053712 A1
Regarding claim 9, the combination of Tabet and Li discloses all the features with the claim 1.
The combination of Tabet and Li does not discloses  selecting a beam for the uplink transmission, 
wherein the beam is included in a plurality of beams having different downlink timings, and wherein the downlink transmission is via the beam. 
Josan et al US 20200053712 A1  discloses selecting a beam for the uplink transmission, wherein the beam is included in a plurality of beams having different downlink timings, and wherein the downlink transmission is via the beam[0072]  discloses The UE  may then measure a difference  in arrival times of one or more reference signals transmitted via the first  downlink transmission beam 305 and the second downlink transmission beam 315 (i.e. plurality of beam), and use the difference to determine an uplink timing adjustment for uplink transmissions using the second uplink transmission beam 315( i.e. selected beam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Tabet and Li to incorporate selecting a beam for the uplink transmission, wherein the beam is included in a plurality of beams having different downlink timings, and wherein the downlink transmission is via the beam, as taught by Josan in order  to determine an uplink timing adjustment for uplink  transmissions using the second uplink transmission beam  (Josan [0072]).

Claim 6  is  rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al.US20160337107A1in view of Li el US 20160105863A1 inview of Luo et al US 2011/0044188 A1 in view of Damnjanovic et al US 20080227454 A1 2

Regarding claim 6, the combination of Tabet , Li  and lou discloses all the features with the claim 5.
The combination of Tabet , Li  and lou does not disclose wherein the allowable offset is based at least in part on a cyclic prefix length for the TTI.
Damnjanovic et al US 20080227454 A1 discloses wherein the allowable offset is based at least in part on a cyclic prefix length for the TTI [0051] an offset (i.e. the allowable offset) is  from a current or initial frame to the first long cyclic prefix TTI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Tabet , Li  and lou  to incorporate wherein the allowable offset is based at least in part on a cyclic prefix length for the TTI, as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478